Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-8, and 10-19 are currently pending and have been examined.
Claims 1, 3-8, and 10-19 are allowed.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 31 October 2017 claiming benefit to Great Britain Patent Application No. 1718003.5.


Allowable Subject Matter
Claims 1, 3-8, and 10-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
35 USC § 101 – Subject Matter Eligibility Rejection
Claims 1, 3-8 and 10-19 are subject matter eligible. Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if the claimed invention is directed towards a process, machine, manufacture, or composition of matter – the claimed invention is directed towards a system, method, and non-transitory, computer readable medium and therefore are directed towards a statutory categories. Second the examiner must analyze if the claims are directed towards a judicial exception. While the claimed invention does contain claim language directed towards a mental process (MPEP § 2106.04(a)(2)(III)(B) citing the 
The claims recite in part a trained discriminative model comprising a neural network wherein said model generates estimates of the probability of the user having a disease. The use of a discriminative model comprising a neural network and adjusting said model with historical observed data samples are meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). 

35 USC § 102/103 – Prior Art Rejections
The limitation in independent claims 1, 15, and 16 specifically requiring a discriminative model comprising a neural network pre-trained to approximate the probabilistic graphical model, wherein the neural network is configured to approximate any of a plurality of posterior marginal distributions given an arbitrary set of evidence and performing statistical sampling on said probabilistic graphical model comprising sampling, from one or more posterior marginal distributions, values for each of a plurality of nodes of the probabilistic graphical model, wherein the one or more posterior marginal distributions are derived using the neural network pre-trained to approximate the probabilistic graphical model is free of the art.
The most remarkable prior arts of record are as follows:
Quaid Morris, Recognition Networks for Approximate Inference in BN2O Networks, UAI'01: Proceedings of the Seventeenth conference on Uncertainty in artificial intelligence 370-377 (Aug 2001)[hereinafter Morris]; -AND-
Koshizen et al. (US Patent App No 20060155660)[hereinafter Koshizen].
Neither Morris nor Koshizen teaches a neural network is pre-trained to approximate a probabilistic graphical model wherein the neural network approximates any of a plurality of posterior marginal distributions given an arbitrary set of evidence. While Morris teaches on a multilayer perceptron (MLP - i.e. a discriminative feedforward artificial neural network) for approximating a binary 2-layer noisy-OR network o for approximating the posterior distribution of disease nodes d. Under the broadest reasonable interpretation of arbitrary ((of a constant or other quantity) of unspecified value - Definitions from Oxford Languages) and read in light of the Specification in ¶ 0122 stating “[t]his [neural network] is used as a function approximator, hence, it can approximate any posterior marginal distribution given an arbitrary set of evidence X0….this discriminative model is termed the Universal Marginaliser (UM)”, Morris fails to teach on the limitation free of the art. While Koshizen teaches on neural network to calculate conditional probabilistic distribution (that is, probabilistic model) utilizing random data set inputs (Koshizen in the Detailed Description in ¶ 0039, ¶ 0044, and ¶ 0058), Koshizen fails to consider the use of said random input values for approximating the posterior distribution for disease prediction. Furthermore, Koshizen does not provide any suggestion or motivation for combining the approximation any posterior marginal distribution given an arbitrary set of evidence wherein said neural network is pre-trained to approximate a probabilistic graphical mode for disease prediction. Morris does not remedy this deficiency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore independent claims 1, 15, and 16 and dependent claims 3-8, 10-14, and 17-19 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626